Citation Nr: 1615788	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  11-14 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a cranial disability, to include a neuro cognitive injury due to concussion.  

3.  Entitlement to an extraschedular rating for right ankle instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to September 1996 and from August 2004 to May 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, denied service connection for bilateral hearing loss and cranial disability and granted service connection for right ankle instability, status post ankle stabilization surgery with residual scarring and assigned an initial noncompensable disability rating, effective April 23, 2010.

In an October 2011 decision, a Decision Review Officer (DRO) assigned an initial 10 percent rating for the service-connected right ankle disability, effective April 23, 2010.  

The Veteran testified before the Board at an April 2012 videoconference hearing.  A transcript of that hearing has been associated with his claims folder.  

In a May 2014 decision, the Board denied an increased rating in excess of 10 percent prior to August 5, 2011, and granted an increased rating of 20 percent, but no higher, from that day forward.  The Board also remanded the issue of service connection for bilateral hearing loss, a sleep disability, a low back disability, a cranial disability and a neck disability.  

The Veteran filed an appeal regarding the right ankle disability rating to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court issued a Memorandum Decision in which the schedular ratings assigned by the Board for the right ankle disability were affirmed, but the part of the decision that denied referral for extraschedular consideration was set aside and remanded for further adjudication.

In a February 2015 rating decision, service connection for a low back and neck disability was granted.  In an October 2015 rating decision, service connection for obstructive sleep apnea was granted.  As these decisions represent a grant of the full benefits on appeal, the low back, neck, and sleep disability issues will not be considered herein.  

The issue of entitlement to an extraschedular rating for right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current bilateral hearing loss disability is not demonstrated

2.  A current cranial disability, to include residuals of a TBI, is not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for service connection for a cranial disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in May 2010 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided a VA examination in May 2010 and August 2011 to assess the current severity of his bilateral hearing loss disability and in September 2014 to assess the claim for service connection for a cranial disability.  The Board finds that the medical opinion is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no indication that the Veteran's claimed bilateral hearing loss has worsened since the August 2011 VA examination.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issues on appeal were previously before the Board in May 2014, when they were remanded for additional development.  In accordance with the remand instructions, all outstanding VA treatment records were obtained and associated with the claims file, the Veteran was asked to identify all outstanding treatment records in an August 2014 letter, the September 2014 VA TBI examination and opinion was obtained, and a supplemental statement of the case was issued in October 2015.  Because the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a). 

Service connection for certain chronic diseases, including sensorineural hearing loss and other organic diseases of the nervous system may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Bilateral Hearing Loss

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385 (2015), which provides that service connection for impaired hearing shall be established when hearing status meets certain pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service treatment records include three audiogram testing results for the Veteran, and all showed the Veteran's bilateral hearing to be between zero and 25 decibels at 500 to 4000 Hertz. 

The only evidence regarding current hearing thresholds submitted since the Veteran filed his claim is found in two VA examinations.  In the May 2010 VA examination, an air conduction study revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
20
15
LEFT
10
10
15
15
25

The examiner stated that the air conduction study was better than the bone conduction study to reflect the claimant's hearing loss, although the Board notes that the bone conduction study at that time also was negative for hearing loss according to the schedular criteria.  Speech audiometry revealed speech recognition ability of 96 percent in each ear and the examiner noted that the speech recognition performance was excellent in each ear.  

The examiner stated that audiological evaluation revealed normal hearing which did not meet the standard of disability under VA regulations.  

During an August 2011 VA examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
10
LEFT
15
10
20
15
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  

The examiner stated that audiological evaluation revealed normal tympanometry findings and normal hearing which did not meet the standard of disability under VA regulations.  Moreover, the examiner stated that audiometric testing conducted during service and in the May 2010 VA examination revealed normal hearing as well.  

While the Veteran is competent to report current hearing loss and a continuity of symptoms since service, medical evidence is required to demonstrate hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. § 4.85(a) (2015) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists).  Such evidence is lacking here.  

Accordingly, as the evidence fails to demonstrate a bilateral hearing loss disability for VA purposes at any point since the claim was initiated, or even during service, the Board finds that the weight of the evidence is against a finding that there is a bilateral hearing loss disability for VA compensation purposes, this claim must be denied.  38 U.S.C.A. § 5107(b). 

Cranial Disability

In the April 2010 application for service connection, the Veteran claimed service connection for a neuro cognitive injury from concussion, but did not provide any details regarding a specifically diagnosed or claimed disability or the etiology of the claimed disability.  

Service treatment records are negative for any reports of a head injury, although the Veteran reported in an April 2005 examination that he experienced headaches during service.  At no time was a cranial disability or injury diagnosed or noted during service.  

VA treatment records document that in January 2010, the Veteran reported that he had lost consciousness three to four times prior to the military from falls while skiing or playing sports, although medical treatment was never required.  Then, he stated, during the military he hit his head on a truck after being startled, and although he did not lose consciousness, he felt faint for a period of time.  In April 2010, he reported that he had had many concussions while playing high school sports and he reported a concussion during military service while playing sports, and training.  Finally, in the August 2011 VA audiology examination, the Veteran reported a history of high blood pressure and headaches and that he was knocked unconscious briefly when he fell out of a truck and hit his head while in Iraq.  

VA treatment records document complaints of headaches, although it was frequently described as a side effect of a medication used to treat an unrelated disability.  In addition, his attention, concentration, and memory were frequently found to be within normal limits.  At no time has a cranial disability, to include a traumatic brain injury (TBI), as a result of concussions been diagnosed.  

The Veteran received a VA examination in September 2014, at which time the examiner concluded that the Veteran does not now have nor has he ever had a TBI or any residuals of a TBI.  The examiner recounted the Veteran's report of the in-service head injury while working under a vehicle and that he may have been briefly knocked unconscious as he next found himself to be slumped over the axle of the vehicle.  He did not, however, report this injury or receive any treatment for any related residuals during service nor were there any witnesses.  He did not report any head injuries prior to service at the time of the examination.  

The Veteran described a spectrum of cognitive, social, and sleep impairments, which he specifically attributed to an in-service head injury; however, after a thorough review of the record and discussion with the Veteran, the examiner found there to be no clinically significant findings specifically related to a TBI.  

The examiner explained that the Veteran's description of the in-service head injury indicates a relatively benign incident after which he was able to continue his duties without the need for medical attention.  Moreover, the medical records in the claims file do not show clinically significant evidence of TBI from this accident.  The examiner stated that all of the Veteran's reported symptoms at this point are best explained by conditions other than TBI.  The examiner stated that the effects of his mental health issues related to PTSD and depression as well as from his sleep disorder in the setting of long term shift work have led to his cognitive symptoms and poor relationships.  In support for these findings, the examiner explained that in contrast to the usual expectation in TBI, most of his symptoms are still worsening years after his accident.  As such, the examiner concluded that the Veteran does not show a current disability of traumatic brain injury from service.  

Based on the foregoing, the Board concludes that the weight of the evidence is against a finding of service connection for a cranial disability, to include TBI, due to an in-service head injury.  Although the Veteran is competent to report the in-service head injury and when symptoms such as cognitive impairment began, he has been inconsistent in his reports of the in-service head injury and related symptoms throughout the claim and such injury is not documented in the service treatment records.  Even if the Board were to consider his statements as credible and sufficient to establish an in-service injury, the evidence does not demonstrate that he has a current disability etiologically related to that injury.  The Veteran is not competent to diagnose a specific cranial disability or opine as to its etiology, which requires medical expertise he has not been shown to possess.  

Despite years of VA treatment, which included his reports regarding an in-service concussion injury, a cranial disability or TBI has never been diagnosed by a medical professional.  The only competent and credible medical opinion of record, that of the VA examiner, is against a finding of a current disability or symptoms related to an in-service injury or event.  

Given the lack of medical evidence in support of the claim, the evidence is against a finding of a current cranial disability or TBI related to service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 
38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a cranial disability is denied.  


REMAND

As explained in the September 2015 Memorandum Decision, the Court has requested that consideration be given to the combined effects of all service-connected disabilities on the Veteran's overall functioning for the purposes of determining whether he is entitled to an extraschedular rating.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The Court specifically stated that at least two other disabilities were service connected at the time.  The Board notes that there are currently eight service-connected disabilities to consider in this case, which include a right lower extremity radiculopathy disability.  

Because the issue has now been raised (see Yancy v. McDonald, ___ Vet. App. ___, 2016 WL 747304 (Vet. App. Feb. 26, 2016)), the RO must consider whether referral for extraschedular consideration is warranted for the combined effects of all service connected disabilities.

As such, the claim must be remanded in order for consideration in the first instance of the combined effects of all service-connected disabilities on the Veteran's overall functioning for the purposes of determining whether he is entitled to an extraschedular rating.  

Accordingly, the case is REMANDED for the following action:

1.  Consider the combined effects of all service-connected disabilities on the Veteran's overall functioning for the purposes of determining whether he is entitled to an extraschedular rating.  If a new VA examination is required, one must be provided.  

2.  Determine whether the overall disability picture warrants referral to the VA's Director of Compensation and Pension Service or Under Secretary for Benefits to adjudicate entitlement to an extraschedular rating for right ankle instability, to include the combined effects of the service-connected disabilities on the Veteran's overall functioning. 

3.  Then readjudicate the claim, and issue a supplemental statement of the case, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


